PER CURIAM.
Alberto Garcia-Navarro has filed a petition for leave to resign permanently as a member of the Florida Bar. The Florida Bar concurs.
In his petition Mr. Garcia-Navarro admits and describes making numerous unauthorized “loans” to himself from a title company he owned, which in reality was the multiple conversion of escrow funds to himself which he used for personal or other business interests. He admits to the conversion of clients’ funds. Losses to others extend into the hundreds of thousands of dollars. He also admits to other lesser violations.
Alberto Garcia-Navarro has demonstrated an unfitness to be a lawyer. His petition to resign should be, and is hereby, quickly and unequivocally accepted. We commend him only for resigning without leave to apply for readmission rather than awaiting disbarment.
We are both saddened and dismayed that the public has to suffer loss at the hands of one sworn to uphold the law. We trust that the consequences of his acts will deter other lawyers from succumbing to the temptation to “borrow” from funds entrusted to them which belong to others. Should they do so, they too should forfeit their privilege of being a lawyer.
The petition for leave to resign is accepted, effective immediately.
It is so ordered.
ADKINS, A. C. J., and BOYD, OVER-TON, McDonald and EHRLICH, JJ., concur.